Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Dani on 2/17/2021.
The application has been amended as follows: 
	In the claims:	

	Claims 1, 6-7, 10-12, 14, and 18-23 have been cancelled.
Claims 8-9 and 17 have been replaced with the following:
--8.  A method of manufacturing a wrench having a handle and at least one jaw, comprising the steps of:
            providing a flat stock, the flat stock having a thickness equal to a maximum thickness of the jaw;
            laser-cutting the flat stock to form a wrench blank, the wrench blank forming an unfinished handle portion and an unfinished jaw portion extending from the unfinished handle portion;
            three-dimensionally machining the unfinished handle portion of the wrench blank to cut material from and reduce the maximum thickness of the unfinished handle portion 
            finishing the three-dimensional workpiece; and
            heat treating the three-dimensional workpiece to arrive at the wrench, the wrench jaw having a maximum thickness equal to the thickness of the flat stock and the wrench handle having a maximum thickness lesser than the thickness of the flat stock;
	wherein the wrench jaw includes a pair of beams spaced apart to define a wrench opening with a size, each of the beams having flat hex engagement surface, each of the flat hex engagement surfaces joined to the remainder of the wrench at a separate internal corner, each internal corner having a radius of about one-third of the size of the wrench opening.--
--9.  A method of manufacturing a wrench having a handle and at least one jaw, comprising the steps of:
            providing a flat stock, the flat stock having a thickness equal to a maximum thickness of the jaw;
            laser-cutting the flat stock to form a wrench blank, the wrench blank forming an unfinished handle portion and an unfinished jaw portion extending from the unfinished handle portion;
            three-dimensionally machining the unfinished handle portion of the wrench blank to cut material from and reduce the maximum thickness of the unfinished handle portion 
            finishing the three-dimensional workpiece; and
            heat treating the three-dimensional workpiece to arrive at the wrench, the wrench jaw having a maximum thickness equal to the thickness of the flat stock and the wrench handle having a maximum thickness lesser than the thickness of the flat stock;
	wherein the wrench jaw includes a pair of beams spaced apart to define a wrench opening with a size, each of the beams having a flat hex engagement surface, each of the flat hex engagement surfaces joined to the remainder of the wrench at a separate internal corner, each internal corner having a radius equal to the size of the wrench opening divided by C, where C is in the range of about 2.5 to 3.8.--
--17.  A method of manufacturing a wrench, comprising the steps of:
            providing a flat stock, the flat stock having a thickness substantially equal to a maximum thickness of the wrench;
            laser-cutting through the thickness of the flat stock to form the two-dimensional wrench blank having a wrench handle and at least one wrench jaw extending from the wrench handle; and
	three-dimensionally machining at least a portion of the wrench handle to cut material from the maximum thickness of the wrench handle without cutting material from the maximum thickness of the at least one wrench jaw to provide the wrench handle with 
	wherein the at least one wrench jaw includes a pair of beams spaced apart to define a wrench opening with a size, each of the beams having a flat hex engagement surface, each of the flat hex engagement surfaces joined to the remainder of the wrench at a separate corner, each internal corner having a radius equal to the size of the wrench opening divided by C, where C is in the range of about 2.5 to 3.8.--
The following is an examiner’s statement of reasons for allowance: 
Bauman (US 2009/0165601) teaches a wrench including a wrench jaw with a thickness and a wrench handle having a thickness substantially lesser than the thickness of the wrench jaw (side view).  Chen (US 9,463,503) teaches a method of forming a spanner from a flat stock (a) having a thickness substantially equal to a maximum thickness of the jaw (Fig. 2). Lindblom (US 2013/0098213) teaches it is old and well known to laser-cut a flat blank to form a wrench (paragraph [0047] and Fig. 6). Hsien (US 6,899,600) teaches a wrench manufacturing process including steps of grinding flat surfaces of an object (column 2, lines 62-64). Dein (US 2018/0056488) teaches it is old and well known to machine a handle portion on a wrench to retain mechanical properties of a material (paragraph [0180]). However, none of the cited prior art, singly or in combination, fairly teaches or suggests a method of manufacturing a wrench including a wrench jaw having a pair of beams spaced apart to define a wrench opening with a size, each of the beams having flat hex engagement surface, each of the flat hex engagement surfaces joined to the remainder of the wrench at a separate internal corner, each internal corner having a radius of about one-third of the size of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724